Citation Nr: 0816566	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic inflammatory 
demyelinating polyneuropathy (CIDP) causing weakness of both 
upper extremities, claimed as secondary to the service-
connected laminectomy at L4-S1 with removal of herniated disc 
and hardware.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in November 2005 and 
February 2007.  It was remanded both times for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In November 2002, the veteran submitted a claim of 
entitlement to service connection for demyelinating 
polyneuropathy (CIDP).  

Service connection is in effect, in part, for residuals of a 
laminectomy of L4-S1, with removal of a herniated disc and 
hardware removal.  

The question on appeal revolves around the issue of whether 
currently diagnosed CIDP is secondary to the service-
connected lumbar spine disability.  The veteran has not 
argued that CIDP was directly caused by his active duty 
service.  

In June 2003, A.M., M.D., wrote that the veteran had been 
diagnosed with CIDP and that he also had lumbar disc disease 
and chronic arachnoiditis.  The physician wrote:  "The CIDP 
is related to this arachnoiditis by presumptive association 
through the extensive inflammatory process caused."  The 
physician also wrote that the veteran's upper extremity 
weakness was associated with the CIDP.  

A VHA opinion was obtained in July 2005.  The physician noted 
that the veteran began to have loss of function of the upper 
extremities in 2002.  Electrodiagnostic testing conducted in 
September 2002 were noted to reveal evidence consistent with 
diffuse neuropathy with some features suggestive of 
demyelination and was also consistent with superimposed 
carpal-tunnel syndrome bilaterally.  The physician noted that 
the veteran was eventually diagnosed as having CIDP and was 
begun on immunosuppressive therapy.  The physician opined 
that it was at least as likely as not that arachnoiditis was 
proximately due to or the result of the service-connected 
laminectomy, L4-S1, with herniated disc and removal of 
hardware.  With regard to whether the CIDP was the result of 
arachnoiditis, the examiner noted that CIDP and arachnoiditis 
were separate diagnoses invoking different locations within 
the neuraxis and different disease pathologies.  The examiner 
found that there was some evidence to support a diagnosis of 
CIDP but that he would like to see the results of additional 
testing.  The physician found that "although the CIDP is not 
likely to be caused by arachnoiditis, the more relevant 
question . . . is whether the diagnosis of CIDP is correct, 
and even if it is correct, whether the [veteran's] upper 
extremity disability is caused by this or by an extension of 
the process of arachnoiditis that is documented in his lower 
spine."  The physician found that it was not likely that 
CIDP was the result of the service-connected laminectomy L4-
S1, with removal of herniated disc and hardware.  The 
examiner found that the determination as to whether the upper 
extremity disability was due to CIDP would require further 
studies.  

A nerve conduction study which was performed in December 2005 
was interpreted as being an abnormal examination with 
evidence of minimal residuals of CIDP.  

A report of a January 2006 VA neurological disorders 
examination is of record.  The diagnoses from the examination 
were CIDP and a history of chronic back pain with two lumbar 
laminectomies, a lumbar fusion, and an arachnoiditis status 
post lumbar fusion with subsequent lower extremity 
paraparesis.  The examiner noted that the veteran had been 
diagnosed with CIDP based on electromyelography (EMG), lumbar 
puncture and nerve biopsy.  The examiner found the work-up 
was appropriate and the diagnosis could easily explain the 
veteran's symptoms.  The examiner noted the veteran had 
demonstrated improvement on each subsequent EMG while being 
treated for CIDP.  At the time of the examination, the 
findings were either non-physiologic or could be explained by 
his carpal-tunnel syndrome.  A recent Magnetic Resonance 
Imaging study (MRI) of the cervical and thoracic spine were 
not consistent with arachnoiditis.  The examiner opined that 
the veteran did have CIDP.  He also concluded by writing that 
"It is unlikely that the CIDP has any relation to [the 
veteran's] history of arachnoiditis or lumbar fusion 
surgery."  An addendum to the examination report indicates 
that the examiner had access to and had reviewed the claims 
file prior to and after the examination.  

The most recent VA examination was conducted in March 2007.  
The examiner noted that, comparing the most recent electrical 
studies with studies conducted in September 2002 and January 
2003 suggested improvement in nerve conduction velocity and F 
waves which was consistent with a diagnosis of CIDP with 
significant improvement at the time of the examination.  The 
examiner opined that the sum of the data reviewed suggested 
that it was more likely than not that the veteran did have a 
diagnosis of CIDP and that he was significantly improved in 
2006 at the time of the most recent electrical studies.  The 
examiner determined that the evidence supports a finding that 
it is more likely than not that the veteran's prior diagnosis 
of CIDP is in remission.  The examiner opined that it was at 
least as likely as not that the veteran had arachnoiditis in 
the lumbosacral spine in the areas related to the failed back 
syndrome.  There was no evidence to suggest arachnoiditis in 
the cervical spine.  The examiner found that it is more 
likely than not that the veteran had CIDP in remission with 
minor deficits at the time of the examination.  It is 
unlikely that the veteran had arachnoiditis affecting the 
cervical spine.  The examiner also concluded by stating that 
it is less likely than not that a diagnosis of CIDP is an 
extension of the process of arachnoiditis in the lower spine.  

The competent evidence of record demonstrates that the 
veteran has arachnoiditis as a result of his service-
connected back disability.  Furthermore, the preponderance of 
the competent evidence of record also demonstrates that the 
veteran has CIDP which currently is in remission.  There is 
conflicting evidence as to whether the arachnoiditis is 
etiologically linked to the CIDP.  The June 2003 letter links 
CIDP to the arachnoiditis "by presumptive association" 
through the extensive inflammatory process.  It is not 
apparent to the Board what the term "presumptive 
association" means in the context of this letter.  
Furthermore, no basis for the alleged etiologic link was 
provided by the physician.  There was no citation to any 
treatise as to the effects of CIDP and/or arachnoiditis nor 
any citation to any evidence in the clinical records to 
support the opinion.  The Board finds this evidence is not 
probative of whether there is an etiologic link between CIDP 
and arachnoiditis.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence]; Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."].  A medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board further finds, however, that the July 2005 VHA 
opinion, and the opinions as to etiology included in the 
reports of the January 2006 and March 2007 VA examinations 
are also not probative of whether there is an etiologic link 
between the veteran's service-connected back disability, 
arachnoiditis and CIDP.  None of these records provides 
reasons or bases for their conclusions that there is no 
etiologic link between CIDP, arachnoiditis and the service-
connected back disability.  

Due to the lack of probative evidence either for or against 
the claim, the Board finds that a remand is required to 
obtain an opinion as to the etiology of the CIDP which is 
supported by adequate reasons or bases.  This is not a 
situation where the evidence is in relative equipoise.  The 
Board finds this situation to be analogous to there being no 
evidence to review.  Bald statements as to an etiologic link 
or the lack thereof unsupported by accompanying data, 
clinical records, or treatises and reasons or bases do not 
constitute competent evidence which is required for a grant 
of service connection.  

The Board notes the veteran's representative has requested a 
remand in order to obtain an opinion as to the issue of 
aggravation of the CIDP by the arachnoiditis. 


Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner 
who conducted the March 2007 VA 
examination and request that she provide 
an opinion as to whether it is at least as 
likely as not that the CIDP was 
etiologically linked to the veteran's low 
back disability to include arachnoiditis.  
The examiner also must provide an opinion 
as to whether it is at least as likely as 
not that the CIDP is aggravated by the low 
back disability including arachnoiditis.  
With regard to the aggravation opinion, 
the examiner must address the evidence 
included in the June 2003 letter from the 
physician which seems to indicate a 
relationship based on inflammation.  A 
complete rationale for the opinions must 
be provided by the examiner including 
supporting reasons and bases.  If the 
examiner who conducted the March 2007 VA 
examination is not available, arrange for 
suitably qualified health care 
professional to conduct the examination 
and provide the required opinions.  

The examiner should be advised that the 
term "at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

2.  After the above development has been 
completed, review all the evidence of 
record in readjudicating the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



